Citation Nr: 0619686	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  02-00 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for osteoporosis, claimed 
as secondary to service-connected hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from October 1943 to January 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for osteoporosis.

This case was previously before the Board in November 2004, 
at which time entitlement to service connection for 
osteoporosis was denied.  That decision was appealed to the 
United States Court of Appeals for Veterans Claims (CAVC).  
The record contains a Joint Motion for Remand, dated in March 
2006, wherein the veteran's attorneys and the VA General 
Counsel agreed to remand the veteran's claim.  In March 2006, 
a CAVC order was issued, remanding the veteran's claim for 
reasons which will be further explained herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

The March 2006 Joint Motion indicates that a remand is 
required in this case due to perceived deficiencies in the 
Board's analysis as provided in the November 2004 decision, 
and for compliance with the statutory duty to assist.

Specifically, the Joint Motion noted that VA has a duty to 
assist the veteran in the development of the claim, and 
concluded that VA did not comply with the Veterans Claims 
Assistance Act of 2000 (VCAA) when it did not attempt to 
obtain private medical records from Dr. Theen, a private 
endocrinologist who treated the veteran for a two-year 
period.  Accordingly, on remand the Board will request that 
the RO seek to obtain those records.

In an April 2006 letter from the Board, the veteran and her 
representative were advised that they could submit additional 
argument and/or evidence in conjunction with the appeal.  In 
June 2006, the veteran submitted correspondence which 
indicated that she did not have any additional evidence to 
submit.  However, later that same month, the veteran 
submitted evidence directly to the Board, without a waiver of 
RO review.  Therefore, the newly submitted evidence must be 
considered initially by the RO.  See 38 C.F.R. § 20.1304(c) 
(2005).  

In addition, during uring the pendency of this appeal, in 
March 2006, the Court of Appeals for Veterans Claims issued a 
decision in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that enhanced VCAA notice may be 
needed in certain claims for compensation.  The Board is 
confident that the RO will effectuate the new requirements of 
the Court in this matter.

For the foregoing reasons, the Board concludes that this case 
must be remanded to the RO in accordance with due process 
concerns, and in order to undertake additional evidentiary 
development, as indicated in the CAVC remand.

Accordingly, the case is REMANDED for the following action:

1.	Request the veteran identify all VA and 
non-VA medical care providers from whom 
she has received treatment for 
osteoporosis since she was discharged 
from service.  The veteran has 
identified Dr. Theen, a private 
endocrinologist, as a physician who 
treated her for osteoporosis for two 
years.  The veteran should be advised 
to submit records of any such treatment 
or provide all details needed to obtain 
this evidence and complete any 
necessary release forms.  

2.	If deemed appropriate, based on any new 
evidence submitted, the veteran should 
be scheduled for a VA examination to 
determine whether she currently has 
osteoporosis that is proximately due 
to, the result of, or aggravated by 
service-connected hypothyroidism.  Any 
and all studies deemed necessary by the 
examiner should be completed.  The 
claims file must be made available to 
the examiner for review in conjunction 
with the examination, and the 
examination report should reflect that 
such review is accomplished.  A 
rationale should be provided for any 
opinion offered.  

a.	The examiner should be requested 
to consider the veteran's medical 
history, including her thyroid-
stimulating hormone and bone 
mineral density levels as shown in 
the claims file.  The examiner 
should also consider the veteran's 
history of adrenocortical hormone 
use.  

b.	The examiner is requested to provide 
an opinion as to whether it is more 
likely than not (i.e., to a degree 
of probability greater than 50 
percent), at least as likely as not 
(i.e., a probability of 50 percent), 
or less than likely (i.e., a 
probability of less than 50 percent) 
that any currently diagnosed 
osteoporosis is proximately due to, 
the result of, or aggravated by 
service-connected hypothyroidism.

c.	Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.  

d.	Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying 
condition, as contrasted to 
temporary or intermittent flare-ups 
of symptomatology which resolve with 
return to the baseline level of 
disability.

3.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
her representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).

